Citation Nr: 1626222	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a low back disability, to include spondylolisthesis, L5-S1, and degenerative disc disease of the lumbar spine.

2. Entitlement to an effective date prior to November 5, 2015 for the award of service connection for left lower extremity radiculopathy, secondary to a low back disability.

3. Entitlement to an effective date prior to November 5, 2015 for the award of service connection for right lower extremity radiculopathy, secondary to a low back disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from July 1980 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a November 2015 rating decision, service connection was granted for bilateral lower extremity radiculopathy, secondary to the low back disability that is on appeal, effective in November 2015.  The Veteran filed a notice of disagreement with the effective date, arguing that his effective date should go back to the "date of his appeal." Typically, the filing of a notice of disagreement places a claim in appellate status, requiring the RO to issue a statement of the case (SOC), and then the appellant to file a substantive appeal to the Board.  However, in this case, the Board finds that the effective date issues are properly before the Board as part of the claim for an increase that was initially appealed from the February 2010 rating decision.  In particular, the rating schedule directs VA to rate lumbosacral spine disabilities such as the Veteran's based on both the orthopedic and neurological manifestations. Therefore, his appeal of his 20 percent rating for the service-connected back disability encompasses whether separate ratings for any associated neurological deficits are appropriate from the date of his claim, which was in November 2009.  As such, the Board takes jurisdiction of the associated neurological ratings, without further need for additional adjudication in an SOC.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Veteran in his May 2016 hearing testimony indicated that his service-connected disabilities have contributed to his current unemployment and ability to seek employment. The title page has been updated accordingly. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2016. A transcript of the hearing is associated with the claims files.

The Board also notes in the May 3, 2016 hearing testimony, the Veteran requested his case be advanced on the docket indicating severe economic hardship due to unemployability. However, the Board notes in prior correspondence from April 14, 2016 and at the May 3, 2016 hearing, the Veteran was notified he could submit brief, but complete reasons to the Board for advancing his case on the docket, which must include supporting documentation to factually demonstrate the reasons for such advancement. The Veteran's request during the May 3, 2016 hearing failed to include any of this required documentation. If the Veteran wishes to request advancing his case on the docket in the future he is reminded such a request must be accompanied by supplemental documentation. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran contends he is entitled to an increased rating for his service-connected low back disability, an earlier effective date for service-connected right and left lower extremity radiculopathy, secondary to a low back disability, and entitlement to TDIU. A remand is warranted for additional development. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran and his representative in the May 2016 hearing testimony indicated he received treatment from the Iowa City VA Medical Center in January 2000. See May 2016 hearing transcript at 2. VA treatment records from the Bob Michel VA outpatient clinic note ongoing treatment at the Iowa City VA Medical Center. See May 3, 2000 VA treatment record.  No VA treatment records from the Iowa City VA Medical Center are associated with the claims file. As the Veteran has identified potentially relevant treatment records to his claims, a remand is necessary so appropriate attempts can be made to locate and obtain theses records. Additionally, there are no private treatment records associated with the claims file; however there is an indication the Veteran has sought private medical treatment in the past. See October 15, 1999 primary care note. On remand, the Veteran should be asked to identify and authorize the release of any private treatment records. 

TDIU is part and parcel of an increased rating claim and the Veteran through the record has claimed that he is unemployable due to his service-connected low back disability. In May 2016, the Veteran testified that he is unemployed and unable to find employment due to his service-connected disabilities.  The Board finds the issue of entitlement to TDIU has been raised by the record. As a result, since it has just been determined that a claim for TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The Board notes that in May 2016, after the video conference hearing, the Veteran filed an Application for Increased Compensation Based on Unemployability. On remand, the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all dates of treatment through VA and private providers relating to his low back disability, and submit or authorize for release all private treatment records associated with his low back disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. Obtain all outstanding VA treatment records from the Iowa City VA Medical Center, and any additional identified VA treatment records from 2000 forward.

3. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

4. Thereafter, take any additional development action deemed warranted and readjudicate the issues on appeal, to include whether a rating for bilateral lower extremity radiculopathy is warranted prior to November 2015 (as part of the Veteran's increased rating claim in November 2009), and entitlement to TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




